PCIJ_A_17_ChorzowFactory-Indemnities_DEU_POL_1928-09-13_JUD_01_ME_04_FR.txt. 92

OBSERVATIONS DE M. NYHOLM

Le désir d’avoir recours pour l'évaluation de l’indemnité de
l'usine de Chorzéw à une expertise est certainement légitime,
mais est-il aussi possible d'arriver par cette voie à un résultat ?
S’il s'agissait en l’espèce d’une expertise sur une base purement
mathématique telle que l'établissement d’un bilan tiré d’une
comptabilité, des experts nommés par la Cour et par les Parties,
travaillant en pleine indépendance sans liaison avec la Cour et
sur un pied égal entre eux et autorisés à s’entourer de tous
renseignements, pourraient sans doute constituer une aide
décisive pour obtenir une juste solution de l'affaire. Mais, en
l'espèce, le caractère hypothétique des questions comporte une
réponse également hypothétique. S'agissant d’une appréciation
des résultats financiers que l’usine aurait donnés entre 1922 et
1928, si elle était restée entre les mains des Allemands, on se
trouve sur un terrain où les experts auraient des difficultés
pour se prononcer autrement que par des hypothèses.

Un nombre considérable de circonstances y jouent un rôle.
Entre autres la capacité des diverses personnes dirigeantes pour
la direction technique et pour bénéficier de la situation du
marché général et de la formation des divers groupements des
usines dans des «concerns» qui caractérisent les années 1922-
1928 ; les capitaux dont aurait pu disposer l’usine, l'influence
favorable ou défavorable de la législation polonaise, etc.

La réponse ne peut donc guère résulter dans l'indication de
la somme précise, qui pourrait donner une solution immédiate
de l'affaire. | |

Tout en admettant même que par les dires des experts on
se serait rapproché plus de la vérité, cette différence ne saurait
jouer un réle‘important dans une situation où l'évaluation de
la Cour doit toujours être basée sur un nombre de décisions
détaillées toutes à forfait pour arriver au résultat global. Peu
importe si pour quelques-unes des réflexions on arrive à IIO
93 ARRÊT N° 13. — OBSERVATIONS DE M. NYHOLM

au lieu de roo, si la totalité des décisions garde toujours son
caractère approximatif.

. On se demande donc s’il vaut la peine de retarder la solu-
tion de l'affaire et de chercher à vaincre les difficultés d’une
expertise entre autres dans les choix des experts, qui doivent,
pour bien faire, posséder des qualités se trouvant difficilement
réunies chez une seule personne.

Finalement, la Cour pourrait se trouver devant une situa-

x

tion identique à celle existant avant l’expertise, et être exposée
encore à ce que la discussion entre Parties sur l'expertise com-
porte une re-discussion de Vaffaire sur les mêmes bases que
celles déjà exposées. ,

D’autre part, les nombreux éléments du dossier paraissent
permettre une décision directe. L’étude des renseignements et
statistiques fournis par le dossier concernant par exemple l’état
de l'usine et le développement général dans la sphère indus-
trielle dont il s’agit, paraissent constituer une base suffisante
pour l'appréciation générale qui, de toute manière, incombera
à la Cour. Une application mutatis mutandis desdits renseigne-
ments sur. l’usine-sceur de Piesteritz paraît particulièrement
fructueuse. Des contre-preuves se présentent comme possibles,
par exemple l’examen de l'offre de vente faite à la Société
suisse, en prenant en considération la situation qui se présen-
tait alors.

*
* *

Quelques points dans cette affaire, qui est dans son ensemble
d’un caractère spécifique, peuvent attirer Vattention au point
de vue du droit.

Quant à la fixation du dommage, la défenderesse cherche de
nouveau dans le procès actuel à revenir sur des points déjà
tranchés, en soutenant qu’elle ne doit pas payer l'indemnité
94 ARRÊT N° 13. — OBSERVATIONS DE M. NYHOLM

parce que les titulaires de cette indemnité ne sont pas les deux
Sociétés mais toujours le Reich. Ces questions ont été décidées
par l’Arrét n° 7, qui établit définitivement que le dommage
éventuel est dû aux deux Sociétés, et non pas au Reich, qui
n'est pas propriétaire depuis qu’il a vendu l'usine par les actes
de 1919. L'arrêt traite donc indûment de nouveau les excep-
tions polonaises à ce sujet.

La prétention polonaise basée sur l’article 256 du Traité de
Versailles chérche à faire considérer de nouveau le Reich comme
propriétaire. Mais cette question entre déjà dans les décisions
de l’Arrêt n° 7. Ceci est également le cas pour la position du
Reich comme créancier-gagiste |

La Cour n’a donc pas à s’en occuper de nouveau. Si la
Pologne peut arriver à se prévaloir de l'article 256, c’est
devant un autre forum en dehors de la compétence de la Cour.
La créance qu’elle pourrait, éventuellement, se procurer devant
ce forum ne fait que créer pour la Pologne la situation qu’elle
reprendra dans l’avenir ce qu’elle aurait à payer à présent.
Une telle créance ne peut donc nullement être opposée à la
décision de l’Aïrêt n° 7, qui trouvera son exécution par l'arrêt
actuel. Partant, il n’est pas justifié d'entreprendre de nouveau
avec l'arrêt un examen de l’article 256. Non plus la Cour
doit-elle traiter de nouveau la question si le Reich est devenu
propriétaire par sa qualité apparente de créancier-gagiste.
Cette question concerne, comme du reste aussi la question de
l'article 256, un état existant bien avant l'arrêt, et l’on ne
saurait la renouveler sous prétexte que lors des arrêts précé-
dents il s’agissait de fixer le principe de dommages, mais
qu’actuellement le problème est de mesurer ce dommage.
Dans tous les deux cas on est devant une question tranchée.

Une question d’un intérêt juridique plus général se pose
quant à la situation de procédure de l'Allemagne ; que l’État
allemand est seul autorisé à ester en justice avec l'exclusion

des deux Sociétés est indéniable, puisqu'il s’agit d’un procès
tombant sous la compétence de la Cour permanente, accessible
95° ARRÊT N° 13. — OBSERVATIONS DE M. NYHOLM

aux États seuls. Mais quelle est la situation de l'Allemagne
quant aux réclamations d’une indemnité ? Il n’est pas à nier
‘que la condamnation doit être prononcée en la forme, au
profit de l’État allemand, mais puisqu'il s’agit des dommages
subis par d’autres, ce n’est pas en qualité de propriélaire que
l'Allemagne peut réclamer les indemnités.

Les prétentions émises dans les conclusions du Reich parais-
sent pourtant viser une adjudication en propriété comme répa-
ration des torts infligés à ses sujets. Dans l’arrêt, les expressions
sont variées («le montant de l’indemnité à laquelle a droit le
Gouvernement allemand en prenaiit comme mesure les dom-
mages subis par les deux Sociétés», page 55). Un autre passage
est ainsi libellé: «quelle est la somme qu'il convient d’allouer
au Gouvernement allemand afin de lui permettre de remettre
autant que possible les Sociétés dépossédées dans la situation
économique....?» (page 49). Une indication précise de la
situation du demandeur ne se trouve pas dans l'arrêt. Le
probléme parait pouvoir se résoudre selon les considérations
suivantes.

La créance des deux Sociétés est en‘elle-même une créance
nationale polonaise à faire valoir civilement contre le Gouver-
nement polonais et sous la législation polonaise; maisf'à la
suite de la Convention de Genève, la créance a acquis aussi
un caractère international. Par sa mainmise sur l'usine, le
’ Gouvernement polonais a aussi fait infraction aux obligations
par lui acceptées vis-à-vis de l’État allemand. En plaidant
cette infraction, l'Allemagne se base évidemment sur le tort
occasionné aux Sociétés, mais elle ne peut s’approprier l’indem-
nité comme sa propriété. L'Allemagne peut souffrir un dom-
mage moral par l’action polonaise, représenté par la demande
d’une somme fictive, et aussi, le cas échéant, un dommage maté-
riel, mais celui-ci toujours basé sur un fait touchant l'État
lui-même. Mesurer un tel dommage par le montant même
qui représente le dommage des sujets est une prétention qui
ne trouve aucun appui sauf pour des cas spéciaux où le tort
infligé aux sujets touche directement l’État comme étant
intéressé à titre privé dans l’entreprise. En l’espèce, un tel cas
aurait pu se présenter à cause de la situation de l’Allemagne
comme créancier-gagiste ; aucune prétention à ce sujet n'a
pourtant été émise dans l'affaire. L'État doit donc se borner
96 ARRÊT N° 13. — OBSERVATIONS DB M. NYHOLM

pour son compte aux réclamations des dommages moraux ou
matériels directement causés à lui.

. Mais, en méme temps, il a été établi par une jurisprudence
internationale que l’État peut faire valoir dans l'instance
internationale les réclamations de ses sujets, «prendre fait et
cause » pour eux avec le résultat que, naturellement, ces
réclamations doivent être jugées alors selon le droit inter-
national (voir jugements de la Cour permanente de Justice
internationale — affaires du Wimbledon et Mavrommatis).

Dans cette situation il se pose, après la création de la Cour
internationale, la nouvelle question, si l’État possède le droit
de s’approprier ou au moins de porter d'office les réclamations
des particuliers devant la Cour.

A ce sujet il paraît que rien ne fait présumer qu’en droit
international un changement a eu lieu dans les principes
généraux qui reconnaissent aux individus la protection de leurs
droits de propriété. Ceux-ci restent toujours protégés, et la
présentation d’une réclamation particulière dans une instance
internationale ne saurait être le résultat que de l’existence d’un
mandat tacite ou exprès, résultant soit d’une demande, soit
d'un consentement des Parties. Qu'il existe un tel mandat en
l'espèce ne saurait faire l’objet d’un doute. Il résulte du dos-
sier que l’État allemand opère en pleine collaboration avec les.
Sociétés qui, évidemment, ont fourni tous les renseignements
aux fins d'obtenir une issue favorable du procès. De ce qui
précède, il résulte que les demandes doivent être bien adjugées
au nom du Gouvernement allemand, mais seulement à titre de
mandataire des Sociétés. La Cour ne saurait donc allouer les
sommes à l'Allemagne sans autres commentaires et sanb se
rendre compte de la question si juridiquement l’État allemand
peut disposer librement du montant des indemnités comme
propriétaire et sans obligation juridique de verser l'indemnité
aux dépossédés. L'état du demandeur doit être envisagé
comme celui d'un mandataire.

* * *

La thèse ci-dessus développée a une répercussion sur la ques-
tion d’une condamnation globale du profit des deux Sociétés,
acceptée par l'arrêt. En effet, il n'existe dans le dossier aucune
97 ARRÊT N° 13. — OBSERVATIONS DE M. NYHOLM

trace de l'existence d’un mandat conférant à l’État allemand
le droit de confondre les deux créances. Au contraire, toutes
les plaidoiries ont été menées sur la base d’une séparation
complète." ~*~ 7 | .
La fusion des créances Oberschlesische et Bayerische, pronon-
cée d’office par l'arrêt, ne paraît donc pas trouver un appui en
droit. En outre, elle rencontre en fait de grosses difficultés.
La. créance de la Bayerische est composée d’une partie repré-
sentant un pourcentage sur les. bénéfices de l’Oberschlesische,
mais il existe d’autres créances spéciales, droits résultant de
l'administration de l'usine par rapport à d’autres usines réu-
nies en «concern» sous la direction de la Bayerische. En outre,
pour les rapports entre les Sociétés, les chiffres sont incom-
mensurables, s'agissant au point de vue financier d’un côté
d’un bilan de 1928 de l’Oberschlesische, soit une question de
capital, d’un autre côté pour la Bayerische d’une rémunération
d'exploitation allant jusqu'en 1941. Il ne paraît donc exister
aucune raison pour s’écarter des désirs exprès des Parties
exprimés dans les plaidoiries. |

Pour lla question de compensation, l'arrêt a conclu a ce
qu'il n'y a pas lieu de statuer, surtout pour la raison qu’en
tout cas la question n’a pas été présentée par la défenderesse.
Il paraît donc que la compétence est acceptée.

D'autre part, l'arrêt déclare (page 61): «Il est évident que
la question de savoir si le droit international admet la
compensation des créances et, dans l’affirmative, quelles sont
les conditions dans lesquelles la compensation est admise,
est, comme telle, en dehors de la compétence que la Cour
puise dans l’article 23 de la Convention de Genève. »

Cet alinéa paraît avoir comme conséquence l'affirmation de
-l’incompétence pour traiter le litige lui-même.

Il paraît cependant que la Cour, compétente pour juger
sur la créance en litige, aura aussi le droit de juger sur les
98 ARRÊT N° 13. — OBSERVATIONS DE M. NYHOLM

exceptions. À celles-ci, visant l’extinction de la créance, paraît
se joindre le constat d'un état de compensation qui fait dis-
paraître la créance. Dans le droit international, aucun principe

ne peut être soulevé qui établirait à ce sujet une différence
entre le droit national et international,

(Signé) D. G. NYHOLM.
